DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed 6/27/2022. Claims 1-5,9,10,14 and 17-19 are pending in the application. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/27/2022 was filed before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Response to Amendment
The affidavit under 37 CFR 1.132 filed 6/27/2022 is sufficient to overcome the rejection of claims 1-5,9,10,14 and 17-19 based upon 35 USC 103.
The following is an examiner’s statement of reasons for allowance:
The closest identified prior art for a composition comprising sophorolipids and amorphous silicon dioxide in the claimed ratio  as recited in claims 1-5, 9 and 10  is Furuta, directed to a detergent composition wherein the sophorolipid is a biosurfactant.  However, the claimed invention consists essentially of sophorolipid and silicon dioxide in 1:1 ratio. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). Although the basic known  biosurfactant function of  sophorolipid is common to the prior art composition and the claimed invention, the claimed compositions namely, a detergent  composition in the prior art and a feed supplement composition in the current invention are functionally different.  A composition consisting essentially of a sophorolipid and amorphous silicon dioxide in 1:1 ratio, without additional ingredients,  is usable as a feed supplement. Sophorolipid forms 0.1-20% by weight of the detergent composition in Furuta. 
As detailed in the record, regarding using sophorolipids as a feed ingredient, the closest identified prior art is  Ningbo which discloses that a composition comprising sophorolipids can “remarkably improve livestock fat digestion utilizing rate, improves feed reward, reduces livestock blood cholesterol and triglyceride, remarkably improves livestock production performances, improves carcass quality, improves body immune function, reduces morbidity and mortality, and remarkably improves economic returns” (abstract). The function of sophorolipid is as a biologic emulsifier. One of ordinary skill in the art would therefore formulate sophorolipid with known feed ingredients to produce an animal feed for this purpose with a reasonable expectation of success. Regarding mixed sophorolipid and amorphous silica particles in the claimed composition, a synergy between surfactants of lipid origin and amorphous silica in making stable emulsions of oil under acidic pH conditions was known, for example from Pichot et al. However, applicant’s affidavit filed 6/27/2022, points to sophorolipid (comprising both acidic and lactone forms), in combination with amorphous silica, as being functional over a broader pH range. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793